..

                          CAUSE NO. CR-13-1992-C-R-B
                                                       •              Jl3MM
                                                                     FEB f 1 2015 tY'f
                                                                                           1


     THE STATE OF TEXAS                        IN THE 2$TH
                                                                       DEBRA CROW     u
                                                             J~ d;)!1m9urt, GuadaJuPe Co       Ti




                                                                               ®
     vs.                                       DISTRICT COURT OF
     ANTHONY DELEON                            GUADALUPE COUNTY,
                                                                      TEXAS
                             MOTION FOR NEW TRIAL
     TO THE HONORABLE JUDGE OF THE COURT:

           COMES NOW ANTHONY DELEON, hereinafter known as Defendant, by

     and through his Attorney of Record, Mark Janssed, and files this

     his Motion for New Trial, and for cause of which would show the
     following:                       I.

           Texas Rules of Appellate Procedure, Rule 21, allows the filing

     of a Motion for New Trial within thirty days of the date the trial
     court imposes sentence in open court.   Sentence was imposed in open

     court on January 28, 2015.

                                      II.

           As grounds for the granting of a new trial, D¢fendant, through
     his Attorney, alleges that any of the following occurred:

     a) the defendant was unlawfully tried in absentia or was denied

     counsel;

     b) the court misdirected the jury about the law or committed some
     other material error that likely injured the defendant's rights;
     c) the verdict was decided by lot or in a manner ¢ther than a fair
     expression of the jurors' opinion;                 i
                                                        I

     d) a juror was bribed to convict or was guilty of ~ny other corrupt
     conduct;




                                                                                                    I
                                                                                                    I
...                         0
      e)   a material defense witness    was   kept   from court by force,

      threats, or fraud, or evidence tending to establish the defendant's

      innocence was intentionally destroyed or withheld, thus preventing

      its production at trial;

      f) after retiring to deliberate, the jury received other evidence,

      or a juror talked with anyone about the case, or    ~    juror became so

      intoxicated that his or her vote was probably ·influenced as a

      result;

      g) the jury engaged in such misconduct that the defendant did not

      receive a fair and impartial trial;

      h) the verdict was contrary to the law and the evidence;

      i) defendant's trial counsel was ineffective.

                                      PRAYER

           WHEREFORE,   PREMISES CONSIDERED,   Defendant prays that a new

      trial be granted.                  Respectfully submitted,




                                         Mark Janssen\
                                         Attorney for Defendant
                                         110 East San Antonio
                                         San Marcos, Tex~s 78666
                                         512-396-0066
                                         512-396-0075 FAX
                                         Bar No. 10571950

                             CERTIFICATE OF SERVICE
                                                           i
           I hereby certify that a true and correct copyiof the foregoing
                                                           I

      instrument was delivered to the office of the    dis~rict   attorney of
                                                           !

      Guadalupe County,    Texas in accordance with thei Texas Rules of

      Procedure on this the 11th day of February, 2015.
,,--   •   0                 0

               AoM a~
               Mark Janssen\
               Attorney for Defendant




                                        l
                                        t



                                        I
~··   ..                       0                              0
                                   CAUSE NO. CR-13-1992-C-R-B
       THE STATE OF TEXAS                             IN THE 25TH JUDICIAL

       vs.                                            DISTRICT COURT OF
       ANTHONY DELEON                                 GUADALUPE: COUNTY, TEXAS

                                       0 R D E R

             On   this   the                day     of

       ----- ,       came on to be heard the Motion for New Trial, and after

       considering same, it is the opinion of the Courti that the Motion

       should be:

       GRANTED- - - - - '·

       DENIED- - - - - -




                                                  PRESIDING JUD~E
                           CAUSE NO. CR-13-1992-C-R-B

 THE STATE OF TEXAS                            IN THE 25TH JUDICIAL
 vs.                                           DISTRICT COURT OF

 ANTHONY DELEON                               GUADALUPE: COUNTY, TEXAS
                                0 R D E R

       On    this   the              day     of

 ----- ,        came on to be heard the Motion for New Trial, and after

 considering same, it is the opinion of the Court. that the Motion

 should be:
 GRANTED
            - - - - -;
 DENIED- - - - -



                                           PRESIDING   JUD~E
                                                          !




i11011s